    Case 1:17-cv-01875-RMC Document 92 Filed 08/14/19 Page 1 of 9




                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA


ORGANIC TRADE ASSOCIATION,
       Plaintiff,
       v.                                              Civil Case No. 1:17-cv-01875-RMC

UNITED STATES DEPARTMENT OF
AGRICULTURE, et al.,
       Defendants.


       REPLY TO DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION
     TO COMPLETE AND CORRECT THE ADMINISTRATIVE RECORD


       Pursuant to Local Civil Rule 7 (d) Plaintiff OTA timely submits the following

Reply Memorandum in support of its Motion to Complete the Administrative Record

and Correct an Error in the Existing Record and Suggestion of Further Conferral

Between the Parties. See ECF No. 85 (“Motion to Complete”). The Administrative

Record (“AR”) presently includes some of the materials that were relied upon in this

extraordinary cycle of federal rulemakings, but is not complete.1 See ECF No. 86

(Index to AR) A revised proposed Order is submitted with this Memorandum.2

       OTA’s Motion to Complete requests this Court add the comments to the Organic

Livestock Production Practices proposed rule (“Proposed OLPP”) and a few specific

documents that were directly considered in the Organic Livestock Production Practices

1 The list of Federal Register publications appears in fn 1 to the Memorandum in
2 The OLPP Proposed Rule, the OLPP Final Rule, the Proposed Options Rule, the
Proposed Rescission and Final Rescission are already in the AR. See ECF No. 86, at
Doc. Nos. 1; 6; 24; 18; and 32, respectively. The public comments on the Proposed
Rescission are in the AR. See ECF No. 86, at Doc. Nos. 28. The public comments on
the Proposed Options Rule are forthcoming.



                                                                                        1
     Case 1:17-cv-01875-RMC Document 92 Filed 08/14/19 Page 2 of 9




OLPP Final Rule (“OLPP Final Rule”) and directly and indirectly considered

throughout the rulemakings that lead to a withdrawal of the OLPP Final Rule (“the

Rescission”). See ECF No. 85, Motion to Complete at ¶ 7 (listing documents)

       The agency refuses to produce the remaining requested documents on the

grounds that the AR it produced is presumptively complete and it did not “consider” the

requested comments and documents while preparing its Rescission. See e.g. ECF No.

87, at pg. 7 (Defendants’ Opposition) (“[U]SDA did not consider them at the time it

made its decision to withdraw the OLPP Rule.”); see also pgs. 8-13 (argument)

                                     Reply Argument

       The agency’s Opposition unduly minimizes the interconnectedness of the

administrative actions at issue in this case and its impact on the composition of the

administrative record. See e.g. Opposition at pgs. 2-5 In fact, the agency characterizes

OTA as attempting, “to spin two different final agency actions reaching opposite

outcomes as aspects of a single decisionmaking process…” Opp. at pg. 9.

       Contrary to the agency’s arguments, a review of the Federal Register

publications over the 14-month period conclusively demonstrates that there is

essentially one record spread over several administrative actions and the agency now

seeks to restrict judicial review to only the last administrative action and an artificially

narrow record.3 If allowed, it would achieve indirectly that which is disallowed

directly: purging the record of the documents that reflected the long-standing policies of


3 As noted in other written submissions in this case, the court in a case captioned
Center for Environmental Health v. Perdue et al., No. 18-1763-RS (N.D. Cal.) has
rejected the agency’s production of a limited administration record and ordered it be
supplemented.



                                                                                               2
    Case 1:17-cv-01875-RMC Document 92 Filed 08/14/19 Page 3 of 9




the agency and that are presumptively adverse to the agency’s course reversal in its

Rescission. See e.g. Walter O. Boswell Mem’l Hosp. v. Heckler, 749 F.2d 788, 792

(D.C. Cir. 1984) (requiring whole record include documents adverse to agency position

to ensure meaningful judicial review);.

       The agency’s Opposition overlooks that the OLPP Final Rule was a duly

published and binding regulation of the agency. See Clean Air Council v. Pruitt, 862

F.3d 1, 9 (D.C. Cir. 2017) (agency is “bound by the rule until that rule is amended or

revoked.”) As such, it reflected the agency’s well-settled construction of the Organic

Foods Production Act (“OFPA”) and was consistent with past policies regarding animal

welfare requirements on organic farms and the role of recommendations of the National

Organic Standards Board (“NOSB”). The agency said,

       OFPA mandates that detailed livestock regulations be developed thorough
       notice and comment rulemaking and intends for the involvement of the National
       Organic Standards Board (NOSB) in that process. 82 Fed. Reg. at 7082 (Jan.
       19, 2017)

OTA has challenged the abrogation of these agency policies and the sufficiency of the

agency decisionmaking. See e.g. ECF No. 80 (OTA’s Second Amended Complaint at

¶¶‘s 1-15) (“SAC”);

       No party sought reconsideration of the OLPP Final Rule. The post-publication

administrative actions undertaken by the agency before the rule had become effective

had a single origin: a sua sponte reconsideration of the OLPP Final Rule in order to

eliminate an existing regulation.4 See 83 Fed. Reg. at 10777 (“AMS has broad



4The arrival of a new administration may justify reconsideration of an existing agency
policy or regulation, but the composition of the administrative record is governed by the



                                                                                         3
    Case 1:17-cv-01875-RMC Document 92 Filed 08/14/19 Page 4 of 9




discretion to reconsider a regulation at any time.”); Id at 10775 (March 13, 2018)

(rescission of the OLPP “[I]s considered a deregulatory action under Executive Order

13771”) In fact, the agency claimed in the Federal Register that it discovered its own

errors in the rulemaking by “reviewing the rulemaking record for the OLPP Final Rule.”

See e.g. 82 Fed. Reg. at 52643-44 (November 14, 2017)

       The NOSB Recommendations are Part of the Administrative Record

       The agency’s Opposition states the NOSB recommendations on farm animal

welfare are “long outdated administrative materials.” See Opp. at 2. But the NOSB

recommendations were specifically cited in the OLPP Final Rule as the source of the

substance of the OLPP Final Rule.5 The Opposition also acknowledged certain of the

NOSB recommendations on animal welfare are already in the record, but objects to

adding the missing ones because “OTA presents no evidence that such

recommendations were considered by the agency.” Id. This argument should be

rejected. See Standing Rock Sioux Tribe v. U.S. Army Corps of Engineers, No. CV 16-

1534 (JEB), 2019 WL 2028709, at *3 (D.D.C. May 8, 2019) (citing Oceana, Inc. v.

Ross, 290 F. Supp. 3d 73, 79–80 (D.D.C. 2018) (reasoning that “documents ... that were


APA. See Motor Vehicle Mfrs. Ass'n of U.S., Inc. v. State Farm Mut. Auto. Ins. Co.,
463 U.S. 29, 59, 103 S. Ct. 2856, 2875, 77 L. Ed. 2d 443 (1983)(“As long as the agency
remains within the bounds established by Congress, it is entitled to assess
administrative records and evaluate priorities in light of the philosophy of the
administration.”); Clean Air Council v. Pruitt, 862 F.3d 1, 8–9 (D.C. Cir.
2017)(“Agencies obviously have broad discretion to reconsider a regulation at any time.
To do so, however, they must comply with the Administrative Procedure Act
(APA)…”)
5 82 Fed. Reg. at 7044 (OLPP Final Rule is “[C]onsistent with recommendations

provided by USDA’s Office of Inspector General and nine separate recommendations
from the NOSB.”); 81 Fed. Reg. at 21958-59 (April 2016) (OLPP Proposed Rule)
(same).



                                                                                         4
     Case 1:17-cv-01875-RMC Document 92 Filed 08/14/19 Page 5 of 9




cited substantively, i.e. to justify a factual statement or assertion made in the [decisional

document] ... [were] clearly considered” while “mere mention of a document’s

existence” does not show agency consideration)). Moreover, it makes little sense that

some of the NOSB recommendations are in the record but others are not. Here the

agency relied upon the NOSB recommendations in the OLPP Final Rule and the agency

admitted it reviewed the OLPP Final Rule record in preparing the Rescission. For

purposes of assessing the proper administrative record, the NOSB recommendations

were “considered” during the Rescission rulemaking.

       On judicial review the question is whether the whole record before the agency is

before the court. See Citizens to Pres. Overton Park, Inc. v. Volpe, 401 U.S. 402, 420

(1971) (requiring the “full administrative record that was before the [agency] at the time

[it] made [its] decision.”) The agency is not allowed to limit the record to that which

supports its conclusions. “If a court is to review an agency’s action fairly, it should

have before it neither more nor less information than did the agency when it made its

decision. . . ..” Walter O. Boswell Mem’l Hosp. v. Heckler, 749 F.2d 788, 792 (D.C. Cir.

1984). The missing recommendations should be supplied.

     The Public Comments to the OLPP are Part of the Administrative Record

       The record is clear that the agency examined only the existing record of the

OLPP Final Rule to propose its Rescission. 82 Fed. Reg. at 52643-44. The agency’s

Opposition misapprehends OTA’s argument as contending that agency’s curtailing the

comment Rescission comment period meant the agency intended to re-examine all of

the comments submitted in support of the OLPP prior to January 2017. See Opp. at 12




                                                                                            5
    Case 1:17-cv-01875-RMC Document 92 Filed 08/14/19 Page 6 of 9




(“USDA never suggested that it was [denying extension requests] because it intended to

re-review the comments to the OLPP Rule.”) All OTA is arguing is that the whole

record before the agency at the time of rescission included the comments filed prior to

the adoption of the OLPP Final Rule and were expressly acknowledged by the agency’s

decision to limit the comment period.

       As an example, the agency’s Opposition states the agency determined the

“animal welfare regulations contained in the OLPP Rule exceeded” its statutory

authority. See Opp. at 3. This precise issue was the subject of public comment during

the OLPP rulemaking.

       Several comments argued that USDA does not have sufficient regulatory
       authority under OFPA to publish final rules for livestock living conditions and
       animal welfare as described in the proposed rule. They argued that the livestock
       section of OFPA only provides authority to prepare regulations regarding feeds
       and animal health care issues. 82 Fed. Reg. at 7043 (Jan. 19, 2017)

In January 2017 the agency dispensed with this objection by statutory analysis and a

summary of the historical practice of the program. Id. at 7043-44. It is highly unlikely

that less than a year later the agency reversed course and agreed with these public

comments, but simply arrived at the same conclusion without considering the prior

comments at all. Such a contention strains credulity.

       The agency’s Opposition also overlooks the asymmetry in the AR it has already

produced. The Proposed OLPP and the OLPP Final Rule are in the AR. See Certified

AR at Doc. Nos. 1 and 6. All public comments from each of the interconnected

rulemakings are already in the AR, or are promised, except those from the OLPP

rulemaking. The agency has even cherry picked a few of the records from that




                                                                                           6
    Case 1:17-cv-01875-RMC Document 92 Filed 08/14/19 Page 7 of 9




rulemaking while rejecting OTA’s request that the comments and NOSB

recommendations and agency responses expressly referred to in the OLPP Final Rule,

be added. See ECF No. 86, Index to Admin Record, at Doc. Nos. 23-27 (Economic

Impact Analyses predating the Proposed OLPP) This Court should decline the agency’s

invitation to conduct judicial review on a record narrowly constructed to support a

revisionist characterization of the OFPA and the role of the NOSB. Walter O. Boswell

Mem’l Hosp. v. Heckler, 749 F.2d at 792 (“To review less than the full administrative

record might allow a party to withhold evidence unfavorable to its case…”)

       The agency’s Opposition cites City of Dania Beach v. F.A.A., 628 F.3d 581,

590 (D.C. Cir. 2010) in support of its objection to completing the record. However the

Dania court expressly recognized that a record may be completed “if the agency

“deliberately or negligently excluded documents that may have been adverse to its

decision” and rejected the petitioners’ request in that case because the documents were

unspecified and were from prior proceedings that in some cases were ten years old. The

agency’s reliance on Dania Beach is misplaced.

       Furthermore, the agency’s crabbed reading of what constitutes consideration of

a document is inconsistent with recent cases. “[C]itation of a source to support a factual

proposition is generally enough to manifest actual consideration by the agency and

support inclusion in the record. Standing Rock Sioux Tribe v. U.S. Army Corps of

Engineers, No. CV 16-1534 (JEB), 2019 WL 2028709, at *3 (D.D.C. May 8, 2019)

(citing Oceana, Inc. v. Ross, 290 F. Supp. 3d 73, 79–80 (D.D.C. 2018)

       OTA cited F.C.C. v. Fox Television Stations, Inc., 556 U.S. 502, 515, 129 S. Ct.




                                                                                          7
     Case 1:17-cv-01875-RMC Document 92 Filed 08/14/19 Page 8 of 9




1800, 1811, 173 L. Ed. 2d 738 (2009) for the simple proposition that the same quality

record must exist to support the enactment of a policy as it rescission. See Motion to

Complete, at 7. The agency’s Opposition misapprehended this citation, which is

clarified here. In Fox, a 5–4 majority concluded that while an “[A]gency need not

always provide a more detailed justification than what would suffice for a new policy

created on a blank slate. Sometimes it must—when, for example, its new policy rests

upon factual findings that contradict those which underlay its prior policy; or when its

prior policy has engendered serious reliance interests that must be taken into account.”);

see also Perez v. Mortgage Bankers Ass'n, 135 S.Ct. 1199, 1209, 191 L.Ed.2d 186

(2015) (same); accord United States Telecom Ass'n v. Fed. Commc'ns Comm'n, 825

F.3d 674, 708 (D.C. Cir. 2016) (internal quotations omitted); Nat’l Cable & Telecomms.

Ass’n v. Brand X Internet Servs., 545 U.S. 967, 981 (2005) (“Unexplained inconsistency

is, at most, a reason for holding an interpretation to be an arbitrary and capricious

change from agency practice under the Administrative Procedure Act.”)

       OTA has here challenged the radical departure from prior constructions of the

OFPA, with regard to the scope of livestock production standards governing animal

wellbeing and with regard to the role of the National Organic Standards Board, and the

role of cost/benefit analyses in marketing program rulemakings. See SAC at ¶¶‘s 1-15

       It is also worth noting that the several U.S. Supreme Court justices flatly

rejected the approach suggested to this Court by the agency. In In re U.S., 138 S. Ct.

371, 372, 199 L. Ed. 2d 417 (2017) (dissent of Justice Breyer, joined by Justices

Ginsberg, Sotomayor, Kagan) the dissenting justicies said: “We held in Citizens to




                                                                                           8
     Case 1:17-cv-01875-RMC Document 92 Filed 08/14/19 Page 9 of 9




Preserve Overton Park, Inc. v. Volpe, 401 U.S. 402, 420, 91 S.Ct. 814, 28 L.Ed.2d 136

(1971), that the “whole record” means “the full administrative record that was before

the Secretary at the time he made his decision.” Ibid. Neither this Court nor the lower

courts has ever read Overton Park to limit the “full administrative record” to those

materials that the agency unilaterally decides should be considered by the reviewing

court.”

                               The Privilege Log Question

          OTA recognizes that absent special circumstances the generation of a privilege

log in APA review cases is not required in this Circuit. Oceana, Inc. v. Ross, 920 F.3d

855, 865 (D.C. Cir. 2019). OTA is asking that this Court hold open the question of

whether an existing privilege log should be produced. OTA’s suggestion of continued

conferral while the agency produces the tranches of documents it has already promised

to produce avoids prematurely litigating this question. But, as noted in OTA’s motion,

in addition to fairness in the instant litigation, an overarching issue is reducing the risk

of inconsistent judgments arising from asymmetric administrative records.

Conclusion

For the foregoing reasons the Motion to Complete the Record should be granted.


                 Respectfully Submitted:

                  /S/ William J. Friedman
                 William J. Friedman
                 Counsel for Plaintiff Organic Trade Association
                 107 S. West St.
                 Alexandria, VA 22314
                 Tel.: 571.217.2190
                 Email: pedlarfarm@gmail.com




                                                                                               9
